Case below, 896 F.2d 1394.
The United States, whose motion to intervene filed in this Court on September 28, 1990 was granted, has raised a question concerning the Court of Appeals’ jurisdiction over this case and hence a question about our own jurisdiction. Motion of the United States to Intervene and Brief of the United States, pages 9 through 17. Because the Court of Appeals should address the jurisdictional issue in the first instance, we vacate the judgment of the United States Court of Appeals for the Second Circuit and remand the case for consideration of the jurisdictional issue raised by the United States.